Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Zoning Board of Appeals of the City of Yonkers, made May 19, 1959, which granted the intervenors-respondents’ application for a special exception use to construct and maintain a building or buildings to be used as a 90-unit motel and for accessory uses under stated conditions. The proceeding has been transferred to this court for disposition (Civ. Prac. Act, § 1296) by order of the Supreme Court, Westchester County, made September 12, 1959. Determination confirmed and petition dismissed, without costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.